DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Request for Continued Examination (RCE) received on 08 November 2022. Claims 1-20 are currently pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The applicant's submission filed on 08 November 2022 has been entered.
Claim Objections
Claim 1 is objected to because of the following informality:
In line 10, it appears that the phrase “is a unitary body” should read “define a unitary body.”
Claim 11 is objected to because of the following informalities:
In line 1, it appears that the phrase “for treating a fracture of a rib bone, a rib plate” should read “for treating a fracture of a rib bone comprising a rib plate.”
In the last line, it appears that the phrase “is a unitary body” should read “define a unitary body.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abramson (U.S. Patent 7,156,847).
Abramson discloses (as to claim 1) a plate (20) capable of being used to treat a fracture of a rib bone, the plate defining a first horizontal plane (i.e. plane defined by surface of 20 defining 23 as best seen in Figure 3B) and a second horizontal plane (i.e. plane defined by surface of 20 defining 25 as best seen in Figure 3B), comprising a plate portion (22) capable of contacting a surface of the rib bone to be treated; a first hole (23) capable of receiving a first screw to fixate the plate portion to the surface of the rib bone to be treated, the first screw hole positioned on the first horizontal plane (positioning as best seen in Figure 3B); an implant portion (i.e. portion defined by portion of 20 defining 21) having a hole (25) positioned on the second horizontal plane (positioning as best seen in Figure 3B) and capable of receiving a longitudinal member (10); and a fastener (30) received in the hole capable of securing the longitudinal member to the implant portion, wherein the first horizontal plane is positioned vertically above the second horizontal plane (positioning as best seen in Figure 3B), and wherein the plate portion and the implant portion define a unitary body (see Figure 3A, i.e. there is nothing disclosed in Abramson to suggest that the plate portion and the implant portion do not define a unitary body), wherein (as to claim 2) the plate further comprises a second hole (i.e. hole defined by another instance of 23) capable of receiving a second screw to fixate the plate portion to the surface of the rib bone to be treated, wherein (as to claim 3) the implant portion is capable of receiving the longitudinal member in a top-loading manner (i.e. in a top-to-bottom direction as best seen in Figure 1) on a top surface (i.e. top-most surface of 20 as best seen in Figure 1) of the rib plate, wherein (as to claim 4) the longitudinal member is secured in the implant portion via the fastener which is a set screw (30), wherein (as to claim 5) the implant portion is capable of receiving the longitudinal member in a side-loading configuration (i.e. in a direction into the page as best seen in Figure 3B), wherein (as to claim 9) the plate portion includes one or more holes (i.e. hole(s) defined by (an)other instance(s) of 23) capable of being used with sutures (e.g. similar to P) and aiding in fixation to soft tissue around the rib bone to be treated, and wherein (as to claim 10) the implant portion is a clamp capable of receiving the longitudinal member (i.e. 30 is received within 25 to clamp the position of 10 with respect to 20) (see Figures 1-4 and 8-15, and column 5, line 26 – column 7, line 40).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Abramson (U.S. Patent 7,156,847), as applied to claim 1 above, in view of Patel et al. (U.S. Patent 7,909,848).
	Abramson discloses wherein (as to part of claim 6) the plate further comprises a second hole (i.e. hole defined by another instance of 23) capable of receiving a second screw.
Abramson discloses the claimed invention except for wherein (as to the remainder of claim 6) the plate portion contains a mating feature to attach to a screw guide, and wherein (as to claim 7) the mating feature is disposed between the first screw hole and the second screw hole.
	Patel et al. teach the use of a plate (80) containing a mating feature (i.e. a detent or bore, see Figure 7) capable of attaching to (i.e. via the interaction between the detent or bore and 42) a guide (10), wherein the mating feature is disposed between first and second screw holes (82) (see Figures 2 and 7, and column 7, line 62 – column 8, line 24).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Abramson with wherein the plate portion contains a mating feature to attach to a screw guide, and wherein the mating feature is disposed between the first screw hole and the second screw hole in view of Patel et al. in order to provide a well-known, obvious means for accurately aligning a screw guide to the screw holes.
	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Abramson (U.S. Patent 7,156,847), as applied to claim 1 above, in view of Detweiler et al. (U.S. Patent Application Publication 2019/0046251).
	Abramson discloses the claimed invention except for wherein the plate portion is contoured in a cephalad-caudal plane and a proximal-distal plane.
	Detweiler et al. teach the use of a plate (100) capable of contacting a surface of a rib bone (116) to be treated, wherein the plate is contoured to the geometry of the rib (see Figures 1-4 and paragraph 0046).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Abramson with wherein the plate portion is contoured in a cephalad-caudal plane and a proximal-distal plane in view of Detweiler et al. in order to provide a low-profile configuration for closely matching the curvature of the rib bone.
	Claims 11-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abramson (U.S. Patent 7,156,847) in view of Detweiler et al. (U.S. Patent Application Publication 2019/0046251).
Regarding claims 11-15 and 19-20, Abramson discloses (as to part of claim 11) a rib plate system (see Figure 1) capable of treating a fracture of a rib bone comprising a plate (20) capable of being used to treat a fracture of a rib bone, the plate defining a first horizontal plane (i.e. plane defined by surface of 20 defining 23 as best seen in Figure 3B) and a second horizontal plane (i.e. plane defined by surface of 20 defining 25 as best seen in Figure 3B), including a plate portion (22) capable of contacting a surface of the rib bone to be treated; a first hole (23) capable of receiving a first screw, the first screw hole positioned on the first horizontal plane (positioning as best seen in Figure 3B); an implant portion (i.e. portion defined by portion of 20 defining 21) having a hole (25) positioned on the second horizontal plane (positioning as best seen in Figure 3B); a longitudinal member (10) capable of being attached to (i.e. via 30) the implant portion; and a fastener (30) received in the hole capable of securing the longitudinal member to the implant portion, wherein the first horizontal plane is positioned vertically above the second horizontal plane (positioning as best seen in Figure 3B), and wherein the plate portion and the implant portion define a unitary body (see Figure 3A, i.e. there is nothing disclosed in Abramson to suggest that the plate portion and the implant portion do not define a unitary body), wherein (as to part of claim 12) the plate further comprises a second hole (i.e. hole defined by another instance of 23) capable of receiving a second screw to fixate the plate portion to the surface of the rib bone, wherein (as to claim 13) the implant portion is capable of receiving the longitudinal member in a top-loading manner (i.e. in a top-to-bottom direction as best seen in Figure 1) on a top surface (i.e. top-most surface of 20 as best seen in Figure 1) of the rib plate, wherein (as to claim 14) the fastener is a set screw (30), wherein (as to claim 15) the implant portion is capable of receiving the longitudinal member in a side-loading configuration (i.e. in a direction into the page as best seen in Figure 3B), wherein (as to claim 19) the plate portion includes one or more holes (i.e. hole(s) defined by (an)other instance(s) of 23) capable of being used with sutures (e.g. similar to P) and aiding in fixation to soft tissue around the rib bone to be treated, and wherein (as to claim 20) the implant portion is a clamp capable of receiving the longitudinal member (i.e. 30 is received within 25 to clamp the position of 10 with respect to 20) (see Figures 1-4 and 8-15, and column 5, line 26 – column 7, line 40).
	Abramson discloses the claimed invention except for wherein (as to the remainder of claim 11) the system comprises a first screw capable of being received in the first screw hole to fixate the rib plate to the rib bone, and wherein (as to the remainder of claim 12) the system further comprises a second screw capable of being received in the second screw hole to fixate the rib plate to the rib bone.
Detweiler et al. teach the use of a plate (100) capable of contacting a surface of a rib bone (116) to be treated, wherein the plate includes a first screw hole (112) capable of receiving a first screw (i.e. similar to 420), and a second hole (i.e. hole defined by another instance of 112) capable of receiving a second screw (i.e. screw defined by another instance similar to 420) (see Figures 1 and 10, and paragraphs 0041-0043 and 0069-0074).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Abramson with wherein the system comprises a first screw capable of being received in the first screw hole to fixate the rib plate to the rib bone, and wherein the system further comprises a second screw capable of being received in the second screw hole to fixate the rib plate to the rib bone in view of Detweiler et al. in order to provide a simple substitution of one known element for another to obtain the predictable results of coupling the rib plate to a rib bone.
Regarding claim 18, Abramson discloses the claimed invention except for wherein the plate portion is contoured in a cephalad-caudal plane and a proximal-distal plane.
	Detweiler et al. teach the use of a plate (100) capable of contacting a surface of a rib bone (116) to be treated, wherein the plate is contoured to the geometry of the rib (see Figures 1-4 and paragraph 0046).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Abramson with wherein the plate portion is contoured in a cephalad-caudal plane and a proximal-distal plane in view of Detweiler et al. in order to provide a low-profile configuration for closely matching the curvature of the rib bone.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Abramson (U.S. Patent 7,156,847) in view of Detweiler et al. (U.S. Patent Application Publication 2019/0046251), as applied to claim 11 above, in view of Patel et al. (U.S. Patent 7,909,848).
Abramson disclose wherein (as to part of claim 16) the plate further comprises a second hole (i.e. hole defined by another instance of 23) capable of receiving a second screw.
Abramson in view of Detweiler et al. disclose the claimed invention except for wherein (as to the remainder of claim 16) the plate portion contains a mating feature to attach to a screw guide, and wherein (as to claim 17) the mating feature is disposed between the first screw hole and the second screw hole.
	Patel et al. teach the use of a plate (80) containing a mating feature (i.e. a detent or bore, see Figure 7) capable of attaching to (i.e. via the interaction between the detent or bore and 42) a guide (10), wherein the mating feature is disposed between first and second screw holes (82) (see Figures 2 and 7, and column 7, line 62 – column 8, line 24).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Abramson in view of Detweiler et al. with wherein the plate portion contains a mating feature to attach to a screw guide, and wherein the mating feature is disposed between the first screw hole and the second screw hole in view of Patel et al. in order to provide a well-known, obvious means for accurately aligning a screw guide to the screw holes.
Response to Arguments
The applicant's arguments filed 08 November 2022 have been fully considered but they are not persuasive.
	On numbered pages 6 and 7, the applicant argues that Abramson does not disclose a single unitary body that defines a plate portion and the implant portion. Furthermore, the applicant relies upon Figures 5-7 for this argument. The examiner relied upon the embodiment of Figures 1-4 for the rejections of the claimed invention. Neither Figures 1-4 or the specification of Abramson suggest that the plate portion and the implant portion do not define a unitary body (see annotated Figure below for clarification). It is therefore the examiner’s position that Abramson discloses this particular claimed limitation.

    PNG
    media_image1.png
    299
    477
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775